Citation Nr: 0526477	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bipolar disorder from June 21, 2002, to October 12, 2004.

2.  Entitlement to an evaluation in excess of 60 percent for 
bipolar disorder from October 13, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982 
and from February 1986 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The Board notes that in a June 2002 written statement, the 
veteran appears to raise a claim for a total disability 
rating based upon individual unemployability.  This matter is 
referred to the RO for appropriate action.

In February 2005, the Board remanded this claim for 
additional development and readjudication.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's bipolar disorder, from June 
21, 2002, to October 12, 2004, was characterized by some 
pressured speech, good hygiene, and heightened irritability, 
but no suicidal ideation, illogical speech, obsessional 
rituals, violence, or inability to maintain effective 
relationships.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's bipolar disorder, on and 
after October 13, 2004, has been characterized by possible 
remote memory impairment, heightened anxiousness and feelings 
of frustration, mildly pressured, frequently tangential, and 
circumstantial speech, grandiose thought processes, and some 
delusional thinking, but no disorientation or suicidal or 
homicidal ideation, with evidence of adequate grooming, 
hygiene, intuition, and judgment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bipolar disorder, from June 21, 2002, to October 12, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9432 (2004).

2.  The criteria for an evaluation in excess of 60 percent 
for bipolar disorder, from October 13, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 2002, the veteran underwent VA examination.  He was 
well dressed, reasonably groomed, and not disheveled.  He was 
cooperative, without being suspicious or guarded.  No 
involuntary movements were noted.  His posture was normal.  
The veteran was noted to be a somewhat vague historian.  He 
reported that he experienced hyperactivity, decreased sleep, 
racing speech, impulsive spending, and increased alcohol and 
drug use when he was manic.  He denied hallucinations or 
delusions.  He said he had never been hospitalized.  He said 
his symptoms would last from one week to three months.

The report indicates that, during manic episodes, the veteran 
was irritable and grandiose.  He was in the midst of a manic 
episode during the examination, of two months' duration.  
When not manic, the veteran felt depressed on a nearly daily 
basis, mainly because he missed his children, who lived out 
of State.  The intensity of the depression would wax and wane 
during the day.  He complained of feelings of worthlessness 
but not hopelessness, although he complained of insomnia and 
only got five hours of sleep per night.  His energy and 
appetite remained normal.  Memory was normal.  His 
concentration was poor.  He reported being distractible more 
than 50 percent of the time.  He cried easily, for 
sentimental reasons.

The veteran was prone to irritability and moderate social 
isolation.  He denied a history of psychotic symptoms, such 
as hallucinations or delusions.  He denied suicidal or 
homicidal ideation.  He had difficulty holding on to a job.  
A typical job lasted six months before he got bored and 
irritable at work.  The veteran was not on any anti-
psychotropic medications.  He received weekly counseling, and 
had never attempted suicide.

He lived alone.  He drove and travelled independently.  He 
did household chores himself, and handled his own finances.  
He read and watched television throughout the day.  He 
shopped when needed.  His current hobbies included magic and 
stage hypnotism, and he was pursuing an acting career.  He 
was also dating.  He visited with friends three to four times 
per week, when he went to a bar.

The examiner noted that the veteran was well-developed and 
well-nourished.  He was cooperative.  His speech was of 
normal rate, rhythm, tone, and pressure.  He had good eye 
contact.  He established a rapport with the examiner.  He was 
alert and oriented.  His recall was good and long term memory 
was intact.  The veteran's concentration was intact.  
Abstract thinking was intact.  Judgment was intact.  His mood 
was euthymic.  Affect was congruent.  He had no suicidal or 
homicidal ideation.  He had no looseness of association.  He 
had no paranoid ideation or delusions.  There were no 
auditory or visual hallucinations.  There were no ideas of 
reference.  There was no thought broadcasting or thought 
withdrawal.  There was no flight of ideas.

He complained of difficulty with communication due to lack of 
concentration.  He reported delusions of grandiosity when he 
was manic.  He reported some inappropriate behavior, with 
irritability causing unemployment.  There was no obsessive or 
ritualistic behavior.  Rate and flow of speech was normal, 
not irrelevant, illogical, or obscure.  The veteran denied 
panic attacks.  He complained of depression per history of 
his present illness.  He complained of only sleeping five 
hours per night, but his energy remained normal.

The diagnosis was bipolar disorder, mixed, chronic.  The 
current Global Assessment of Functioning (GAF) score for the 
bipolar condition was 55.  The veteran complained of ongoing 
mood swings that were reactive to stress.  While he stated he 
was in the midst of a manic episode, he did not demonstrate 
any objective evidence of mania during the examination.  It 
was noted the veteran continued to overuse alcohol, and used 
marijuana on a weekly basis.  They were equally likely to 
contribute to his irritability, concentration difficulties, 
and mood instability.

In spite of his complaints, the veteran maintained an 
independent lifestyle and took care of his activities of 
daily living.  During the interview, the veteran did not 
demonstrate any objective evidence of psychiatric impairment.  
He interacted without difficulty and adapted to the stress of 
the examination without difficulty.  There appeared to be no 
memory or concentration impairment.

A June 2002 VA outpatient record shows the veteran had 
experienced unemployment, reporting about 200 jobs in 15 
years.  Two marriages had deteriorated due to his emotional 
instability.  The veteran used marijuana daily to medicate, 
relieve social anxiety, and function better.  The veteran 
drank but did not believe it was a problem.  He described his 
present mood as pretty good.  He denied suicidal and 
homicidal ideation.  There was no history of suicide attempts 
and no audio or visual hallucinations, delusions, or 
paranoia.  There was no evidence of a thought disorder.  The 
diagnosis was bipolar disorder, mixed.

VA outpatient treatment records dated from April 2003 to 
January 2005 show the veteran continued to receive sporadic 
care for his bipolar disability.  Initially he took 
Wellbutrin.  However, a June 2003 record shows he stopped the 
medication.  He did well in school at that time.  Beginning 
in January 2004, the veteran sought grief counselling because 
his daughter had died in a motor vehicle accident.  He was 
generally pleasant.  His speech was pressured.  Thought 
content was linear and goal-directed.  His symptoms were 
noted to be consistent with bereavement and an adjustment 
disorder in February 2004.  In November 2004, the veteran 
reported for treatment in order to continue in VA's 
vocational rehabilitation program.  He was casually dressed, 
unshaven, cooperative, and engaging.  His speech was mildly 
pressured.  His affect was full.  He reported an anxious and 
irritable mood.  His sleep was poor.  He denied racing 
thoughts, but said he had recently walked out of a classroom 
when the discussion became more than he could tolerate.  He 
had no psychotic symptoms, his concentration was fair, and 
intuition and judgment were adequate.

An October 2004 private psychological evaluation shows the 
veteran was referred by the vocational rehabilitation 
counselor at VA.  He had lost his daughter in August 2003, 
and was recently homeless.  He did not pursue traditional 
treatment for his bipolar disability, but instead conducted 
self hypnosis.  The veteran indicated he had an unstable work 
history of over 100 jobs.  Sleep was difficult.  He had 
serious problems with his family.  He reported frequent 
feelings of frustration.  He had previously tried Wellbutrin, 
but no longer took it.  He was on no other medications.  He 
stated he drank one can of beer, two or three times per week.

On examination, the veteran was dressed casually.  There were 
no obvious signs of difficulties with personal hygiene or 
grooming.  A sufficient rapport was established with the 
patient to conduct an adequate interview and assessment.  He 
was oriented.  He could respond to questions, but his speech 
was frequently tangential and circumstantial.  He often 
wandered off the topic.  Speech was clear and coherent but 
frequently pressured.  Functional short-term memory was 
intact.  There were some deviations from information in the 
records to what the veteran provided, so it was unclear about 
his remote memory.  It was generally felt to be intact.

The veteran's mood and thought processes were generally 
expansive and grandiose throughout the relating of his 
history and circumstances.  He engaged in minimization of 
some difficulties and blaming of others involved in his 
rehabilitation as the source of problems for his limited 
success.  The veteran related the recent passing of his 
daughter, best friend, and uncle.  However, there was little 
or no affect in relating this information.  Rather it was a 
rapid litany of events in the veteran's life that had an 
impact on him.

The veteran had some grandiosity and delusional thinking 
common with individuals experiencing mania.  He noted what he 
felt were extraordinary abilities in relationships with other 
individuals, of a dramatic nature.  He did not report any 
thoughts regarding suicide or homicide.  Insight and judgment 
were impaired.

The veteran presented with a significant amount of features 
of bipolar disorder, including pressured, rapid speech, 
tangential speech requiring significant efforts at 
redirection, grandiose thoughts, and delusional thinking.  
The disorder was currently untreated except for the veteran's 
described use of self-hypnosis.  He had significant 
difficulties in the past with family members, marital 
relationships, academic performance, frequent job changes, 
and in general interpersonal relationships.  It did not 
appear that his bipolar disorder was stable.  Based upon his 
symptoms, it was noted that the veteran would have trouble 
sustaining employment.

In November 2004, the veteran submitted several written 
statements from members of his family.  They commented on his 
change in personality since he left the military.  He had 
failed in marriages and family relationships.  He lost jobs 
and money.  The more he needed professional help, the less 
likely he was to seek it.  He suffered from anxiety, 
confusion, and mood swings.  He was believed to have panic 
attacks.  They had attempted to get him some professional 
help, but he would not continue with it.

In November 2004, the veteran testified at a hearing before 
the undersigned.  He described extreme panic attacks almost 
everyday.  He was in his first quarter in college.  He had 
lived out of his truck for about a year.  He had a 
girlfriend, and stayed with her most of the time.  He got 
frustrated easily, and was impulsive.  He spent money 
unwisely.  To deal with stress, the veteran wrote and tried 
to make plans for the future.  He sometimes had a beer.  He 
took no medication.  He did not have a job in two years, when 
he was last fired.  He since enrolled in school to get some 
training.  He believed he functioned well under a deadline at 
school.  At times, the veteran lived out of his truck.  He 
got anxious at school when it seemed everyone else was 
picking up the material more quickly than he.  He stated 
that, for twenty years, he did magic shows in front of 
students.  He stated that he spent money on "eBay" for 
nonessential items when he could not even afford to buy 
groceries.  He had impulse control with regard to sending e-
mail.  The veteran indicated that it had been recommended 
that he take medication, but he refused.  He repeatedly 
described himself as being optimistic.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In a July 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) and July 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's service-connected bipolar disorder is currently 
rated at 40 percent disability from June 21, 2002, to October 
12, 2004, and at 60 percent beginning on October 13, 2004, 
under the criteria specified at 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9432 (2004).

Under the General Rating Formula for Mental Disorders, found 
at 38 C.F.R. § 4.130 (2004), a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

38 C.F.R. § 4.130, DC 9432 (2004) (for bipolar disorder).

At the time the veteran was awarded service connection in 
August 1987, it was determined that his bipolar disorder had 
existed prior to his military service.  It was shown to have 
an evaluation of 10 percent prior to service.  Therefore, 
each time the veteran is rated for his service-connected 
disability, the appropriate rating is determined and then 10 
percent is subtracted from that value.  Therefore, the 
veteran's bipolar disability was determined to have closely 
equalled the criteria for a 50 percent rating from June 21, 
2002, to October 12, 2004, and a 70 percent rating from 
October 13, 2004.

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (known as DSM-IV).  A GAF of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

C.  Evaluation from June 21, 2002, to October 12, 2004 

Given the above-described criteria and medical evidence, the 
Board will now determine whether the veteran's bipolar 
disorder was properly rated as 40 percent disabling from June 
21, 2002, to October 12, 2004.

The Board notes that medical evidence of record shows that, 
during that time period, the veteran demonstrated only one or 
two of the symptoms associated with a 70 percent disability 
rating.

With regard to the specific criteria for a 70 percent rating, 
the veteran's speech was described as normal in April 2002, 
and only as pressured in January 2004.  It was never noted to 
be intermittently illogical, obscure, or irrelevant.

Furthermore, the veteran repeatedly denied any suicidal 
ideation or previous attempts.  There were no noted 
obsessional rituals that interfered with routine activities.  
Throughout the time period, he did not demonstrate near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.

While the veteran certainly reported heightened irritability, 
there is no indication, either from the health care providers 
or from the veteran himself, that this ever resulted in 
violence.  Instead, the veteran indicated that his 
irritability affected his ability to hold a job.  During the 
pertinent time period, the veteran was described as oriented, 
not exhibiting spatial disorientation.

The veteran was also consistently described as being well-
dressed and reasonably groomed.  He was never described as 
neglecting his personal appearance or hygiene.

With regard to the veteran's ability to establish and 
maintain effective relationships, the Board finds that there 
is no indication, during this time period, that he was unable 
to do so.  Certainly, the evidence shows the veteran had 
difficulty with relationships, both at work and at home with 
family and friends.  However, it was never shown that he had 
an inability to establish and maintain such relationships.  
While it was sporadic, he was still in contact with members 
of his family.  He also noted in April 2002 that he saw 
friends three or four times per week at a bar.  The veteran's 
symptoms, then, show that from June 21, 2002, to October 12, 
2004, he was, at the least, able to maintain some 
relationships, even if he had difficulty with them.

Furthermore, while the veteran certainly demonstrated 
difficulty at work, he was noted during this time period to 
be doing well in school.  He removed himself from his 
medication during this time, and continued to succeed at 
school.  His mood was described as generally pleasant.  
Judgment and thinking were described as intact in April 2002.

Given the above, the Board finds that, from June 21, 2002, to 
October 12, 2004, the preponderance of the evidence is 
against a finding that the veteran demonstrated a majority of 
the criteria associated with a 70 percent disability rating.  
In fact, it is shown he only demonstrated one or two of the 
many symptoms associated with this increased rating.  
Therefore, the Board cannot find that his rating should be 
increased.

D.  Evaluation from October 13, 2004

The veteran's disability rating was increased to 60 percent, 
based upon the criteria for a 70 percent rating, effective 
October 13, 2004.  The Board, therefore, will determine 
whether his bipolar disorder, during this latter time period, 
has more approximated the symptomatology associated with a 
100 percent evaluation, in order to evaluate whether his 
disability evaluation should be increased.

As noted above, the 100 percent disability rating for bipolar 
disorder requires total occupational and social impairment.  
With respect to the specific symptoms necessary for that 
rating, the Board notes that the veteran was described as 
having mildly pressured speech in a November 2004 outpatient 
treatment record.  In addition, his intuition and judgment 
were noted to be adequate.  The October 2004 private 
evaluation showed that the veteran and the examiner 
established a sufficient rapport to conduct an adequate 
interview and assessment.  The veteran responded to 
questions, although his speech was frequently tangential and 
circumstantial.  He often wandered off topic.  His speech was 
clear and coherent, but frequently pressured.  His thought 
processes were generally expansive and grandiose throughout 
the relating of his history and circumstance.  Based upon 
this evidence, it is certainly true the veteran had some 
impairment in his thought processes and/or communication.  
However, the Board cannot find that it was a gross 
impairment.  Specifically, as noted above, the veteran and 
the provider established a sufficient rapport.  While the 
veteran's speech was consistently described as pressured 
during this time period, it is not shown to be grossly 
impaired.  Additionally, his intuition and judgment were 
adequate.  Therefore, his thinking was not shown to be 
grossly impaired.

The veteran demonstrated during his October 2004 that he had 
some delusional thinking common for the mania aspect of 
bipolar disorder.  However, there is no evidence of 
hallucinations.  Nor is there any evidence from his October 
2004 private record or his November 2004 VA record that he 
demonstrated grossly inappropriate behavior.

While the veteran reported an anxious and irritable mood in a 
November 2004 VA treatment record, and frequent feelings of 
frustration in October 2004, he was noted to have no thoughts 
regarding suicide or homicide.  Therefore, there is no 
evidence during this time period that the veteran was in 
persistent danger of hurting himself or others. 

As to his hygiene, the November 2004 treatment record showed 
he was casually dressed and unshaven.  In October 2004, the 
veteran was described as dressed casually, with no obvious 
signs of difficulties with personal hygiene or grooming.  
Therefore, the Board does not find that he demonstrated an 
intermittent inability to perform activities of daily living. 

The veteran was described during his October 2004 private 
examination as being oriented.  Therefore, there is no 
evidence he demonstrated disorientation to time or place.

With regard to the veteran's memory, the October 2004 report 
shows that his functional short-term memory was intact.  
There were some deviations from information in the record to 
what the veteran provided, so it was unclear about his remote 
memory.  It was generally felt to be intact.  Nevertheless, 
to whatever extent the veteran's remote memory might have 
been affected, there is no evidence that he demonstrated 
memory loss for names of close relatives, his own occupation, 
or his own name.

Given the above, the Board finds that, from October 13, 2004, 
to the present, the preponderance of the evidence is against 
a finding that veteran has demonstrated any of the criteria 
associated with a 100 percent disability rating.  At the very 
most, the veteran demonstrated slight remote memory 
impairment.  None of the other criteria associated with an 
increased rating has been shown.  Therefore, the Board cannot 
find that his rating should be increased.

E.  Conclusion

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his bipolar disorder.  In sum, there is no indication in 
the record of such an unusual disability picture that 
application of regular schedular standards is impractical.  
While the veteran related an inability to keep a job, this is 
contemplated by his 40 and 60 percent ratings during the 
pertinent time periods, particularly in light of the evidence 
that he was able to succeed in school.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claims for an increased 
rating for the veteran's bipolar disorder from June 21, 2002, 
to October 12, 2004, and from October 13, 2004, the benefit-
of-the-doubt doctrine is inapplicable, and increased ratings 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 40 percent for bipolar disorder 
from June 21, 2002, to October 12, 2004, is denied.

An evaluation in excess of 60 percent for bipolar disorder 
from October 13, 2004, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


